ALSCHULER, Circuit Judge
(dissenting in part). To my mind the gelatinous duplicating bands should be considered' an incident or supply, necessary from time to time to be provided in the contemplated use of this permanent machine, which appellant at its price had sold appellee. It is undisputed that such gelatinous bands are old, and were long in use on other machines of this general kind, and long procurable in the open market, of such dimensions as the purchaser might desire. If used to full capacity, the band lasts about 30 days, and must then be replaced by a new one.
They are comparable to the carbon paper and inked ribbons of typewriting machines. It would scarcely be contended that on sale of an improved typewriter by a patentee thereof, the vendor would retain a monopoly during the patent term for supplying on his terms the. ordinary carbon paper and .ribbons necessary to make use- of it. It *245should make no difference, if, as in the case before us, the patentee had succeeded in securing claims (in the parlance of patents), for a combination, in a typewriting machine, of a metallic frame, type bars, type, typewriter ribbon, ink, carbon paper, means for actuating the movement of such ribbon and carbon paper, etc. The inclusion of the ribbon and carbon paper as elements of the combination would make them none the less ordinary supplies for using the machine.
'I do not think that the Victor Talking Machine decision, 213 U. S. 325, 29 Sup. Ct. 503, 53 L. Ed. 816, whereon is rested the majority opinion herein, has application to the facts here appearing. The element there in issue (the disc) of the combination was not a supply, soon consumed in the intended use of the machine. It was pointed out that the element of the disc is not in the proper sense perishable, but, with normal use may be expected to last indefinitely, and it was stated that' the supplying of new discs does not fall within the category of replacement or resupply or substitution of worn-out parts. The opinion further states that “the disc is not a mere concomitant to the stylus; it coacts with the stylus to .produce the result. Indeed, as we have seen, it is the distinction of the invention, constituting, by its laterally undulating line of even depth and the effect thereof, the advance upon the prior art.” Not so the duplicating band, an ordinary consumable supply, “the same yesterday, to-day,” and in no wise distinctive.
Appellant, having obtained its price on its absolute sale of the machine, should not be further accorded the monopoly of supplying these bands. To hold otherwise contravenes the spirit of the decisions in Straus v. Victor Talking Machine Co., 243 U. S. 490, 37 Sup. Ct. 412, 61 L. Ed. 866, L. R. A. 1917E, 1196, Ann. Cas. 1918A, 955; Motion Picture Co. v. Universal Film Co., 243 U. S. 502, 37 Sup. Ct. 416, 61 L. Ed. 871, L. R. A. 1917E, 1187, Ann. Cas. 1918A, 959; Boston Store v. Am. Graphophone Co., 246 U. S. 8, 38 Sup. Ct. 257, 62 L. Ed. 551, Ann. Cas. 1918C, 447; United Shoe Machinery Corp. et al. v. United States, 258 U. S. -, 42 Sup. Ct. 363, 66 L. Ed. - (Apr. 17, 1922).
In my judgment, the decree should be sustained as to the gelatinous hands.